Citation Nr: 1121907	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 8, 2007, and in excess of 30 percent thereafter, for the service-connected residuals, status post injury, of the right knee with crepitation ("right knee injury").

2.  Entitlement to a compensable evaluation for the service-connected right knee disability based on limitation of flexion.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative joint disease (DJD) of the right ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO, which continued a 10 percent disabling rating for the service-connected right knee injury.   

In July 2007, the RO assigned an increased 30 percent rating for the service-connected right knee injury effective on June 8, 2007.  

The RO additionally assigned a separate 10 percent rating based on limitation of flexion due to the service-connected right knee disability, effective on June 8, 2007.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his right knee claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a September 2007 rating decision, the RO assigned an increased 20 percent rating for the service-connected right ankle.  The Veteran expressed disagreement with the assigned rating in October 2007.  A Statement of the Case (SOC) was not issued.  This matter must be remanded for reissuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   

The claim for an increased rating for the service-connected right ankle disability is addressed is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Veteran failed to appear for a hearing scheduled with the Board in February 2009.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e). 

In an April 8, 2008 rating decision, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on May 9, 2007.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  Prior to June 8, 2007, the service-connected right knee disability is not shown to have been productive of any lateral instability or recurrent subluxation or a limitation of extension to greater than 10 degrees.

3.  Beginning on June 8, 2007, the service-connected right knee disability is not shown to have been productive of any lateral instability or recurrent subluxation or extension limited to more than 20 degrees. 

4.  The service-connected right knee disability is shown to have been manifested by DJD productive of a limitation of function that more nearly approximated that of restriction of flexion to 45 degrees for the entire period of the appeal. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent prior to or 30 percent beginning on June 8, 2007 for the service-connected right knee disability on the basis of lateral instability or recurrent subluxation or limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5256-5263 (2010).  

2.  The criteria for the assignment of a 10 percent evaluation, but no higher, for the service-connected right knee disability on the basis of DJD and limitation of flexion were met, beginning on December 29, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5003, 5256-5263 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for a higher rating for the service-connected right knee in correspondence sent to him in March 2006.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, reports of VA examination, and records from the Social Security Administration (SSA).  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have a material effect on the case or to have resulted in injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

At the outset, the Board notes the Veteran's service connected right knee has been assigned a 10 percent rating prior to June 8, 2007, and 30 percent thereafter, under hyphenated Diagnostic Code 5257 for subluxation or lateral instability of the knee and Diagnostic Code 5261 for limitation of extension.  He has also been assigned a noncompensable rating under Diagnostic Codes 5260 for limitation of flexion.   

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the right knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed hereinbelow.  

Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected right knee disability does not warrant ratings in excess of 10 percent prior to or 30 percent beginning on June 8, 2007 on the basis of instability or recurrent subluxation or limitation of extension.  However, a separate rating of 10 percent, but no more based on right knee DJD productive of a limitation of flexion is warranted for the entire period of the appeal.   38 C.F.R. § 4.7. 

At the outset, in rating the service-connected right knee disability, the Board notes that there is radiographic evidence of arthritis of the right knee.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

Here, a review of the evidence shows that the Veteran had painful range of motion of the right knee during both VA examinations in 2006 and 2007.  Flexion was limited at worse to just beyond 90 degrees in 2006 and 88 degrees in 2007.  The SSA examination dated in October 2006 showed flexion limited to 92 degrees.

While this does not meet the criteria for a compensable rating under Diagnostic Code 5260, which would require flexion limited to 60 degrees, a rating of 10 percent based on a limitation of function that more closely resembles flexion restricted to 45 degrees is warranted for the entire period of the appeal.  38 C.F.R. § 4.71a.  

A rating in excess of 10 percent is not warranted as there evidence does not suggest that flexion has been limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260.  Id. 

The Veteran's complaints of pain experienced in his right  knee were considered  and are the basis for the increased 10 percent rating for limitation of flexion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  There has been no objective evidence of lack of endurance, weakness or incoordination.

Prior to June 8, 2007, the Veteran was receiving a 10 percent rating for slight lateral instability or recurrent subluxation of the right knee under Diagnostic Code 5257.  This is a protected rating.  There was no evidence of instability upon VA examination in April 2006  or noted in any outpatient treatment record.  Thus, a rating in excess of 10 percent is not warranted based on moderate instability or subluxation of the right knee.   38 C.F.R. § 4.71a.  

The Veteran's extension was full upon VA examination in 2006.  The VA outpatient treatment records noted full extension in September 2005, as did a SSA examination in October 2006.  This does not meet the criteria for a compensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Thus, the record does not support the assignment of an additional separate rating for the right knee disability based on limitation of extension for the initial part of the appeal.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

Beginning on June 8, 2007, the service-connected right knee disability has been assigned a 30 percent rating under the hyphenated Diagnostic Code 5257 for instability and Diagnostic Code 5261 for limitation of extension.  

A review of the evidence, notably the June 2007 VA examination does not show that the right knee injury has been productive of lateral instability or recurrent subluxation to warrant a compensable rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.    

However, the Veteran's range of extension was limited to 20 degrees upon VA examination in June 2007.  It was not limited to 30 degrees to warrant a higher rating.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted that the Veteran's complaints of pain experienced in his right knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

Even with painful extension and repetitive testing, there was no additional loss of range of motion.   The Veteran's painful extension is clearly accounted for in the current 30 percent rating.  38 C.F.R. § 4.71a.  Further, there was no evidence of lack of endurance, weakness or incoordination.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right knee disability.  

After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the right knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the evidence, the Board finds that a rating in excess of 10 percent prior to or 30 percent beginning on June 8, 2010 is not warranted.  

A separate rating of 10 percent rating for the service-connected right knee disability based on DJD with limitation of flexion under Diagnostic Code 5260 beginning on December 29, 2005, the date of the claim for increase is warranted.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

Additional "staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected right knee reasonably describes his disability level and symptomatology in that it has been assigned separate ratings based on limited flexion and extension.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Moreover, as noted, the Veteran has been assigned a total rating based on individual unemployability by reason of his various service-connected disabilities, including the right knee disability in this case.  



ORDER

An increased evaluation in excess of 10 percent prior to or 30 percent beginning on June 10, 2007 for the service-connected right knee injury is denied.

An increased rating of 10 percent, but not higher for the service-connected right knee disability based on DJD and limitation of flexion is granted effective on December 29, 2005, subject to the regulations governing award of VA monetary awards.  


REMAND

As noted, in a September 2007 rating decision, the RO awarded an increased 20 percent rating for the service-connected right ankle.  The Veteran expressed disagreement with the assigned rating in October 2007.  See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claim and an NOD as to the assigned rating (20 percent), the Veteran is entitled to an SOC, and the current lack of receipt of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

In light of the foregoing, this case is hereby REMANDED for the following action:

The RO must take appropriate steps to ensure that the Veteran is provided with an SOC as to his claim for a rating in excess of 20 percent for the service-connected DJD of the right ankle.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R.§§ 20.200, 20.202, and 20.302(b).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


